Exhibit 10.1
LEASE RENEWAL AGREEMENT
This lease renewal agreement is entered into by and between CURTIDOS SAN LUIS
S.A., with offices at Tronador 4890 piso 10º, in the City of Buenos Aires,
herein represented by Mr. Dante Aldo Prati, holder of ID No. 12.954.501, and
Mr. Julio Alberto Bozzelli, holder of ID No. 5.222.282, in their capacity as
attorneys-in-fact, as evidenced by the documents submitted upon the signing of
this agreement (the LESSOR); and MERCADO LIBRE S.R.L., with offices at Tronador
4890, Piso 6º, in the City of Buenos Aires, herein represented by Mr. Marcos
Eduardo Galperín, holder of ID No. 22.432.311, and Mr. Hernán Hazah, holder of
ID No. 21.850.737, in their capacity as attorneys-in-fact, as evidenced by the
documents submitted upon the signing of this agreement (the LESSEE), subject to
the following terms and conditions.
WHEREAS,
(I) On March 31, 2007, the Parties entered into a lease agreement (the
“Agreement”), effective from April 1, 2007, through March 31, 2010, over the
premises owned by Lessor, namely the entire sixth floor of the building located
at Tronador 4890 in the City of Buenos Aires, intended for use as business
offices, as well as the individual and common parts of the floors, as specified
in ANNEX I, 10 (ten) units used as parking spaces and located on the building’s
underground floor, identified with numbers 1, 2, 3, 5, 68, 88, 89, 90, 220 and
221, and 1 (one) parking space located in the building’s parking lot, with
access from Pico street.
(II) The Parties wish to renew the term of the Agreement and keep the remaining
provisions of the Agreement in full force and effect, in accordance with this
Lease Renewal Agreement (the “Renewal Agreement”).
One

The Parties hereby agree to renew the term of the lease for six (6) months from
April 01, 2010, through September 30, 2010.
Two

All terms not expressly defined in this Renewal Agreement shall have the meaning
ascribed to them in the Agreement.                                          
Three

All the provisions of and annexes to the Agreement not expressly amended under
this Renewal Agreement shall remain in full force and
effect.                    
Four

The Parties agree that the stamp tax amount payable on this Renewal Agreement
shall be borne by both of them in equal parts.                    

 

 



--------------------------------------------------------------------------------



 



In witness whereof, the Parties have executed this Renewal Agreement in two
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument, in the City of Buenos
Aires, on March 31, 2010.                    

     
By LESSOR
   
 
   
Signature:
  Signature:
Name: Dante Aldo Prati
  Name: Julio Alberto Bozzelli
Title: Attorney-in-fact
  Title: Attorney-in-fact
 
   
By LESSEE
   
 
   
Signature:
  Signature:
Name: Marcos Eduardo Galperín
  Name: Hernán Jorge Kazah
Title: Attorney-in-fact
  Title: Attorney-in-fact

 

 